DETAILED ACTION
This action is in response to communications filed 3/4/2022:
Claims 16-35 are pending
Claims 1-15 are cancelled

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive.
Applicant argues that “Nahman does not disclose or suggest that the area within which an audio event is selected for modification is defined based on a user action…but the area in which the audio event is located is not defined based on a user action…” (remarks, pg. 11).
 The Examiner respectfully disagrees. Regarding claim 16, the amendment first makes the change of “wherein the first spatial sector is defined based, at least partially, on a user action….” Nahman discloses for example “the processing unit 210 may modify spatial audio parameters associated with an ambient audio source (e.g., music) and a point audio source (e.g., a voice call) in order to render the ambient audio source on the left side of the sound space and the point audio source on the right side of the sound space” [¶37]. As pointed out in page 9 of the remarks, Nahman’s teachings are being applied for audio rendering in a vehicle. As is obvious to one of ordinary skill in the art, the driver of the vehicle needs to turn on the radio for there to be rendering of music; the driver needs to accept incoming phone calls for there to be point audio sources. Therefore, the only reasonable conclusion is that there needs to be a “user action” in order for any of the audio content to be rendered in any spatial at least an initial parameter being defined and applied to the audio rendering.
The claim further makes the amendment of “modify the identified virtual audio content for rendering in a second spatial sector of the virtual space with respect to the reference position, wherein the second spatial sector is at least partially different from the first spatial sector, wherein the second spatial sector is smaller than the first spatial sector.” However, the Examiner notes that there does not appear to be direct remarks for this change versus the cited prior art. Therefore, the Examiner will address this change in the rejection below.
Finally, should there be any confusion regarding the definition of “a user action”, the Examiner will use the definition as provided by the Applicant. References will now be made to the published version of this application [US20210092545].  Applicant explicitly defines user action as follows: “[0060] The processing of example embodiments may be applied selectively, for example in response to a user action. For example, the user action may be associated with the user device, such as is a mobile phone or other portable device. For example, the user action may involve a user pressing a hard or soft button on the user device, or the user action may be responsive to detecting a certain predetermined movement or gesture of the user device, or the user device being removed from the user's pocket. In the latter case, the user device may comprise a light sensor which detects the intensity of ambient light to determine if the device is inside or outside a pocket. [0061] Furthermore, the angle or solid angle of the first spatial sector may be adjusted based on user action or some other variable factor.”

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "…and at least one non-transitory memory”. However, the claim later recites “…the at least one memory….” There is insufficient antecedent basis for this limitation in the claim.
Claims 17-28 are being rejected for being dependent upon an indefinite parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16-24 and 28-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nahman et al (US20150193197, hereinafter “Nahman”).
Regarding claim 16, Nahman teaches an apparatus (¶3, spatial audio system) comprising:
at least one processor (¶72, processor); and
at least one non-transitory memory including computer program code (¶71, memory),
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform (¶71-72, computer instructions to perform tasks) at least the following:
identify virtual audio content within a first spatial sector of a virtual space with respect to a reference position (¶43, Fig. 5A, audio event [music] is in a “first spatial sector” of the virtual space [listening space in front of the listener]), wherein the first spatial sector is defined based, at least partially, on a user action (¶48, the system is able to tracking the location and/or orientation of the user to configure rendering of the audio content; i.e. turning on rendering is a user action, having an initial location and/or orientation can also be a user action); and
modify the identified virtual audio content for rendering in a second, spatial sector of the virtual space with respect to the reference position, wherein the second spatial sector is at least partially different from the first spatial sector, wherein the second spatial sector is smaller than the first spatial sector (¶43, Fig. 5D, the audio event [music] is “shrunk” down to a smaller second “spatial sector” to the left of the listener; the second smaller sector is also at least partially different from the first spatial sector).
Regarding claim 17, Nahman teaches wherein the second spatial sector is wholly within the first spatial sector (Fig. 5A, 5D, the “shrunk” sound space for music is still wholly within the “first spatial sector”).
Regarding claim 18, Nahman teaches wherein virtual audio content outside of the first spatial sector is not modified or is modified differently than the identified virtual audio content (¶47, processing unit is able to identify individual audio events and to modify them accordingly; see also Donaldson, Fig. 2, wherein portion 222c remains unchanged while 221c and 223c are modified).
Regarding claim 19, Nahman teaches wherein the apparatus is further configured to provide the identified virtual audio content to a first user device associated with a user, detect a predetermined first condition of a second user device associated with the user, and modify the identified virtual audio content responsive to detection of the predetermined first condition of the second user device (¶50-51, Figs. 5A-5E, audio events are modifiable such that they can be moved between various sound spaces via gesture controls [“predetermined conditions”]).
Regarding claim 20, Nahman teaches wherein the apparatus is further configured to detect a predetermined second condition of the first or second user device, and in response to the identified virtual audio content having been modified, to revert back to rendering the identified virtual audio content in unmodified form responsive to detection of the predetermined second condition (¶50-51, Figs. 5A-5E, audio events are modifiable such that they can be moved between various sound spaces via gesture controls [“predetermined conditions”]).
Regarding claim 21, Nahman teaches wherein the apparatus is further configured to identify one or more audio sources, associated with respective parts of the identified virtual audio content, being within the first spatial sector, and modify a spatial position of the identified virtual audio content for rendering from within the second spatial sector (¶47, processing unit identifies the various audio sources and is capable of repositioning the audio sources [e.g. audio events] within the sound space [see Fig. 5A-5E]).
Regarding claim 22, Nahman teaches wherein the apparatus is further configured to receive a current position of a user device associated with a user in relation to the virtual space and use said 
Regarding claim 23, Nahman teaches wherein the second spatial sector is a smaller angular sector of the virtual space than the angular sector, for which the reference position is also an origin (Fig. 5D, 5E, sound space resized according to the user’s needs such that the user can resize it to be smaller than the original (Fig. 5A)).
Regarding claim 24, Nahman teaches wherein the determined angular sector is based on movement or distance of the user device with respect to the user (¶29, 48, reproduced audio events are repositioned according to the user’s current position and at relatively static angular positions and/or distances relative to the user’s environment).
Regarding claim 28, Nahman teaches wherein the apparatus is a mobile phone (¶36, computing device may be a cellphone).
Regarding claims 29-34, they are rejected similarly as claims 16-21, respectively. The method can be found in Nahman (¶8, audio processing methods).
Regarding claim 35, it is rejected similarly as claim 16. The non-transitory computer readable medium can be found in Nahman (¶9, non-transitory computer-readable medium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahman et al (US20150193197, hereinafter “Nahman”) in view of Donaldson (US20150189457).
Regarding claim 25, Nahman fails to explicitly teach wherein the apparatus is further configured to move respective spatial positions of the identified virtual audio content, via translation, towards a line passing through a centre of the first or second spatial sectors.
Donaldson teaches wherein the apparatus is further configured to move respective spatial positions of the identified virtual audio content, via translation, towards a line passing through a centre of the first or second spatial sectors (¶24, translational techniques are used to move plurality of audio sources from one soundfield to another with respect to directions/positions of perceived audio; see Fig. 1A and Fig. 2, sources 220 and 212-216 are swapped from their original soundfield yet their relative position within the translated soundfield remains similar to their positions in the original soundfield).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio translational techniques (as taught by Donaldson) with the spatial audio system (as taught by Nahman). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of moving sound sources within a soundfield including modifying the original soundfield. This provides the advantage of “swapping” entire soundfields (including the respective sound sources) while maintaining the original sound sources’ perceived locations in the modified soundfields.
Regarding claim 26, Nahman in view of Donaldson teaches wherein the apparatus is further configured to move respective spatial positions of the identified virtual audio content for identified audio sources, via rotation, about an arc of substantially constant radius from the reference position .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahman et al (US20150193197, hereinafter “Nahman”) in view of Jax et al (EP2637427, submitted in IDS filed 12/3/2020, hereinafter “Jax”).
Regarding claim 27, Nahman fails to explicitly teach wherein the apparatus is further configured to render virtual video content in association with the identified virtual audio content, in which the virtual video content for the identified audio content is not spatially modified.
Jax teaches wherein the apparatus is further configured to render virtual video content in association with the identified virtual audio content, in which the virtual video content for the identified audio content is not spatially modified (¶16, adapting spatial audio for different sized video screen while video content remains unchanged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of sound field warping (as taught by Jax) to the sound modifying system (as taught by Nahman). The rationale to do so is to use a known technique to improve similar devices to achieve predictable results. It’s already known that smart devices often output both video and audio (Nahman, ¶5) and such devices are commonly used by all users; it would be advantageous to apply the audio warping techniques of Jax to ensure a smooth transition of both audio .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651